Citation Nr: 1428325	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  06-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2012 rating decisions issued by the RO in Huntington, West Virginia.

In June 2009, the Veteran provided testimony regarding the idiopathic peripheral neuropathy claim at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.  The Board remanded the idiopathic neuropathy claim in December 2009 and June 2011.  

Following the recertification of the appeal, the Board determined that an opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs was necessary to address the complex medical questions raised in this case.  38 C.F.R. §20.901(a), (d) (2013).  The Veteran was provided a copy of the opinion and 60 days to respond with additional evidence or argument in a March 2014 letter.  Neither he nor his attorney responded.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a peripheral neuropathy of the lower extremities.

CONCLUSION OF LAW

The criteria for service connection for idiopathic peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters dated March 16 and 20, 2006, satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2006 except for the veteran status, existence of disability, and connection between service and the disability elements of service connection notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The December 2007 Statement of the Case (SOC) provided the Veteran with the text of 38 C.F.R. § 3.303 and § 3.304, describing the principles of service connection, including those elements of service connection not mentioned in the March 2006 letters.  The Veteran has had more than six years to respond with evidence and argument and his claim has been readjudicated several times, most recently in August 2013.  The Board finds that the notice error is not prejudicial in this case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the June 2009 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and specifically advised the Veteran that additional medical evidence was needed to substantiate his claim.  The testimony elicited at the hearing triggered the duty to assist in providing a medical examination and opinion.  The Veteran's statements in support of his claim, particularly in January and February 2008, show that he is aware that the evidence needs to establish a current disability related to service.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  During his June 2009 hearing before the undersigned, the Veteran indicated that records from a Dr. S.S. could be outstanding.  Dr. S.S. provided a July 2009 letter which states that there were no existing records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran was afforded a January 2010 medical examination to obtain an opinion as to whether he had idiopathic peripheral neuropathy of the bilateral lower extremities as a result of service, to include herbicide exposure.  A medical professional conducted a thorough examination and interview of the Veteran and review of the claims file.  The examiner at the January 2010 VA examination did not provide an adequate medical opinion, for reasons discussed below.  The Board obtained a January 2014 VHA opinion that provided a reasoned basis, rooted in the evidence of the case and applying medical principles, to conclude that the Veteran does not have a current disability of peripheral neuropathy of the bilateral lower extremities.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in December 2009 and June 2011.  The June 2009 remand was to obtain the Veteran's SSA records and to provide him with a VA examination and medical opinion.  The SSA records were obtained and have been considered below.  The Veteran underwent a January 2010 VA examination.  The Board determined the medical opinion provided in January 2010 was inadequate.  The June 2011 remand was to obtain an adequate opinion.  Two addendum opinions dated July 2011 and October 2012 were also inadequate, as discussed below.  The Board ultimately obtained an adequate January 2014 medical opinion through the development authority in 38 C.F.R. § 20.901.  The Board finds that the December 2009 and June 2011 remand instructions have been substantially complied with.  Further remand for additional development of the prior remand instructions is not warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

II. Service Connection

The Veteran contends that he has idiopathic peripheral neuropathy of the bilateral lower extremities due to his exposure to herbicides while serving in Vietnam.  For the reasons that follow, the Board finds that the Veteran does not have a peripheral neuropathy of the lower extremities and concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires the existence of a present disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran asserts that he has had a peripheral neuropathy of the lower extremities since Vietnam.  The Veteran has not reported any medical education, experience, or training.  He is a lay witness.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Board finds that the Veteran is not competent to identify the medical condition in this case.  The Veteran's SSA records contain February, April, and May 2004 lay descriptions of pain and numbness in both legs.  See February 2004 Activities of Daily Living statement; February and April 2004 Physical Residual Functional Capacity Assessments; May 2004 Disability Report - Appeal.  The Veteran did not report peripheral neuropathy at any time in 2004.  He also reported bilateral leg pain and burning in both feet without mention of neuropathy at a February 2005 VA primary care consultation.  The Veteran's first statement mentioning peripheral neuropathy appears after he underwent an October 2005 VA Agent Orange protocol examination, in which the examiner provided a diagnosis of peripheral neuropathy.  The evidence shows that the Veteran was unaware of the possibility of peripheral neuropathy until a medical expert mentioned it.  Thus, the Board finds that the diagnosis of peripheral neuropathy is outside the lay competency of this Veteran.  See Jandreau, 492 F.3d at 1377; see also Kahana, 24 Vet. App. at 435.

The Veteran's statements in support of this claim are to the effect that VA should rely on the diagnosis of idiopathic peripheral neuropathy in the October 2005 VA Agent Orange protocol examination.  See, e.g., January 2008 Statement accompanying Substantive Appeal; see also February 2008 Statements in Support of Claim.  The Veteran is competent to report what he has been told by a medical examiner.  Jandreau, at 1377.  The October 2005 examination report is of record; thus, the Veteran's statements are cumulative of the medical evidence.  The Board gives these statements no independent probative weight.
The Veteran is also competent to report his lay observable symptoms.  Jandreau, at 1377.  The SSA records contain complaints of numbness, pain, coldness, hot and burning in his feet and legs in February 2004 and muscle cramps and numbness in May 2004.  See February 2004 Activities of Daily Living statement; May 2004 Disability Report - Appeal.  The physical evaluations also mention a complaint of diminished sensation in his legs.  See April 2004 Physical Residual Functional Capacity Assessment.  At the October 2005 Agent Orange protocol examination, the Veteran reported dysesthesias from the right knee to the foot with muscle weakness or give way of right leg since Vietnam.  The Veteran's testimony before the undersigned was that he had progressively worsening symptoms since service culminating in the diagnosis of idiopathic peripheral neuropathy.  See June 2009 Board Hearing Transcript at 2-5.  

In sum, the competent lay evidence shows that the Veteran has complaints of pain, numbness, weakness, cramps, and give way in his legs and that he has been told he has idiopathic peripheral neuropathy in his lower extremities.  Whether the Veteran's complaints do amount to a current disability is a medical question.  

The weight of the medical evidence indicates that the Veteran does not have a peripheral neuropathy of the bilateral lower extremities.  

The Veteran has emphasized the idiopathic peripheral neuropathy diagnosis from the October 2005 VA Agent Orange protocol examination.  The report also states that the examiner indicated that the Veteran needed an additional workup by neurology service.  That additional evaluation was performed in December 2005, at which time motor and sensory conduction velocity studies and an electromyelograph (EMG) were performed.  The Veteran had normal results in his lower extremities.  The same examiner from the October 2005 VA Agent Orange protocol examination added a January 2006 entry to the Veteran's VA treatment records to the effect that he was unable to support the diagnosis of peripheral neuropathy based on the EMG results.  Thus, the record shows that the medical professional who diagnosed idiopathic peripheral neuropathy in October 2005 retracted that opinion.

The Veteran obtained a July 2009 letter from a private practice doctor whom the Veteran had seen in 1985.  The doctor indicated that records from the visit were no longer available.  The doctor indicated that the Veteran had complained of ongoing knee pain secondary to a fall in Vietnam.  The doctor stated that there was "a question of early paresthesia/neuropathy change" at the time.  

The July 2009 letter's use of the phrase "question of" is very important.  This indicates that the doctor had not arrived at a firm conclusion, but had been evaluating whether the neuropathy existed at the time, and thus lowers the probative value of the opinion.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran has submitted an internet article on the subject of peripheral neuropathy and polyneuropathy.  This article discusses common symptoms of polyneuropathy, such as tingling, numbness, and loss of sensation in the arms and legs.  A medical article or treatise can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, information submitted by the Veteran is general in nature, does not relate to or specifically discuss the Veteran's case, and is not accompanied by any medical opinion applying the information from the article to the Veteran's case.  Thus, the probative value of the article is low and insufficient to bring the weight of the evidence regarding the existence of a current disability into equipoise.  

At a January 2010 VA examination, the examiner indicated that the Veteran had paresthesias of the bilateral lower extremities, but that the Veteran did not have evidence of lower extremity peripheral neuropathy in December 2005, referencing the EMG study discussed above.  The examiner indicated that the Veteran's neuropathy was first diagnosed by EMG in March 2006.  This appears to refer to a May 2006 EMG diagnosing neuropathies in the Veteran's arms.  The examiner also opined that the Veteran's upper extremity peripheral neuropathy was not at least as likely as not related to service, including herbicide exposure.

A July 2011 addendum opinion was obtained from the VA examiner who conducted the January 2010 VA examination.  This opinion was that the Veteran's peripheral neuropathy was at least as likely as not related to service herbicide exposure because the Veteran had a very mild sensory neuropathy of both lower extremities on the January 2010 exam.  However, this contradicts the above-cited findings from the January 2010 examination report, which are negative for any evidence of peripheral neuropathies in the bilateral lower extremities.  To clarify these contradictory findings, a second addendum was obtained from the same examiner in October 2012.  This opinion was to the effect that the neuropathy of the upper extremities did not begin until 2006.  

Having determined that further attempts to clarify the inadequacies in the 2010, 2011 and 2012 opinions from the VA examiner who conducted the October 2010 VA examination would be futile, the Board obtained a January 2014 VHA opinion.  See 38 C.F.R. § 20.901 (2013).  The examiner indicated that there was "no evidence of a peripheral neuropathy to explain the [Veteran's] lower extremity pain complaints" based on the previous examinations, laboratory tests, and electrodiagnostic testing done in 2005 and 2006.  The examiner concluded that there was no "neuropathy that could be explained by herbicide exposure."  

The remaining medical evidence is not favorable to the Veteran's claim.  Prior to the Veteran's claim, the SSA examiners did not find peripheral neuropathy of the lower extremities.  There was a specific notation in April 2004 that the Veteran's sensory examination was normal in both legs despite his complaints of diminished sensation.  Instead, the Veteran was diagnosed with degenerative arthritis of the knees and varicose veins in the lower extremities.  VA examination reports from March 2009 and March 2012 for the Veteran's bilateral knee disabilities do not indicate that the Veteran had peripheral neuropathy in either lower extremity.  The Veteran's ongoing VA treatment records do not show a diagnosis of peripheral neuropathy in the lower extremities.  

The preponderance of the evidence shows that the Veteran does not have a current disability of peripheral neuropathy of the bilateral lower extremities.  Although the Veteran has complaints of neuropathic symptoms, thorough medical evaluation has resulted in the retraction of the October 2005 idiopathic peripheral neuropathy diagnosis.  Considering the limited probative value of the lay evidence and the significant weight to be afforded the December 2005 and January 2006 VA treatment records and the January 2014 VHA medical opinion, the Board finds that the Veteran did not have a current disability of peripheral neuropathy of the bilateral lower extremities at any time after service, including at the time the Veteran filed the instant claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Without a current disability that can be linked to any event or incident of service, to include exposure to herbicides, service connection is not warranted. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for idiopathic peripheral neuropathy.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides, is denied.


REMAND

The RO granted service connection for PTSD in a June 2012 rating decision, assigning an initial 30 percent rating.  The Veteran submitted a July 2012 Notice of Disagreement as to the initial rating.  The claim must be remanded to allow the RO to provide the Veteran with a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, this remaining issue is REMANDED for the following action:

Provide the Veteran with a SOC as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


